DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 12-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 7: The claim states that electrical current is conveyed to “the coil”, but there exist a plurality of coils.  It is unclear whether a single coil is being referred to, or if the claim requires that all of the coils of the plurality of coils must be attached to the flex circuit.  For the purpose of examination with regard to the prior art the claim is being interpreted as requiring that electrical current is conveyed to the plurality of coils.
With regard to claims 12: Claim 12 appears to have an error in the final limitation which renders the claim indefinite.  The claim recites that the plurality of coils includes “a second set of magnets”.  Not only is a “second set of magnets” already present in the claim (as part of the plurality of magnets), but it is unclear how a plurality of coils could include magnet.  The claim is being interpreted as though it read “a second set of coils” as this appears most consistent with the disclosed examples and the remainder of the claims. 
Claims 13-18 depend upon claim 12 and inherit this indefiniteness.

With regard to claim 14: Claim 14 recites “the respective first AF coil”, “the respective second AF coil”, and “the respective OIS coil”, but neither claim 14 or the claims upon which it depends recite the presence of a “first AF coil”, “second AF coil”, or “OIS coil”, instead claim 12 (as interpreted above, correcting for the inadvertent use of “magnet” in the final limitation) only indicates that the plurality of coils comprises a first set of coils and a second set of coils and does not indicate what coils make up those sets.  For the purpose of examination with regard to the prior art the claim is being interpreted as including the following limitations in either of claims 13 or 14 which would provide antecedent basis for the limitations of claim 14: 
“Each of the first set of coils and the second set of coils comprises:
A respective first AF coil;
A respective second AF coil; and
A respective OIS coil positioned, in the first direction parallel to the optical axis, between the respective first AF coil and the respective second AF coil”
Claims 15-18 depend upon claim 14 and inherit this indefiniteness.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 and 17- 19 are rejected under 35 U.S.C. 103 as obvious over Weng et at (US PGPub 2020/0225442 A1).
With regard to claim 1: Weng discloses in Figures 1-10 and associated disclosure a camera which comprises a folded optics arrangement that comprises a light folding element (undrawn, a light reflecting element that folds the optical path from direction 1-L to optical axis 1-O as disclosed in ¶0263) to fold a path of light, a lens group comprising one or more lens elements 1-802 that define an optical axis 1-O, and an image sensor to capture light that has passed through at least the light folding element and the lens group (see ¶0263 which discloses the presence of an undrawn CCD image sensor).  Weng discloses a lens barrel arrangement (holder 1-860) fixedly coupled with the lens group (see ¶0271) and an actuator arrangement comprising: one or more voice coil motor actuators which comprise a plurality of magnets fixedly coupled with the lens barrel (magnets 1-881 and 1-191, see ¶0273-0274) and a plurality of coils (coils 1-882 and 1-892, see ¶0273-0274) which are coupled to a base structure of the camera, the base structure being stationary relative to the lens unit (the base structure in Weng is “fixed part” 1-811, which includes bottom 1-920 which holds circuit assembly 1-900 and the coils as can be best seen in Figures 3-4).  The VCM actuators of Weng are disclosed as being configured to move the lens group in a first direction that is parallel to the optical axis (in an Autofocus operation the lens group is moved along the Z-axis, which corresponds to the optical axis) and move the lens group in a second direction that is orthogonal to the optical axis (in an optical image stabilization operation the lens is driven to move along the X-axis), with the description of the movements being described in ¶0273-0274.
While the “First group of embodiments” of Weng, shown in Figures 1-10, discloses the presence of a light reflecting element, the details of that light reflecting element are not drawn in those figures and thus Weng does not disclose in the “First group of embodiments” the inclusion of an actuator which moves the light folding element relative to the image sensor.  Figures 47-55 (the “Fifth group of Embodiments”) do show the details of a light reflecting unit 5-10 and discloses the inclusion of an actuator which moves that light reflecting unit relative to the image sensor, specifically driving assembly 5-400 which causes the light reflecting unit to rotate about axis 5-R, an axis which is perpendicular to both direction 5-D1 (the light incidence direction) and 5-D2 which corresponds to the optical axis of a lens module 5-40, see ¶0401-0402 and ¶0412.  While Figures 1-10 and 47-55 are described as being in a different “group of embodiments”, Weng explicitly discloses in ¶0922 that the features of the different groups of embodiments can be combined and used together, so long as the disclosures of the combination do not violate or conflict with each other.  
Since the disclosures of the camera of the First group of embodiments (Figures 1-10) and element 5-10 as described in Figures 47-55 do not conflict, a person having ordinary skill in the art before the time of filing would reasonably conclude that the combination of the two (using the light reflecting unit 5-10 as the undrawn light reflecting unit mentioned in ¶0263) is intended by Weng, and would have been motivated to make the combination in order to add an additional degree of freedom to the optical system and enable more effective image stabilization. 

With regard to claim 2: The respective coils of the plurality of coils of Weng are positioned, in a third direction that is orthogonal to the first direction and the second direction (the Y-axis as drawn in Figures 1-10), between respective magnets of the plurality of magnets and the base structure.  This can be best seen in Figures 2, 3, and 4 where each coil 1-882, 1-892 is positioned between the bottom 1-920 of the base structure and the magnet 1-881, 1-891 which corresponds to the coil.  When viewed from the side along the x-axis as in Figure 4 this arrangement has the coils between the magnet and base in the y-axis direction.

With regard to claim 3: Using the Y axis direction as the height direction, the light to be imaged in Weng is disclosed as being introduced via the top of the camera (the light travels in the negative y-axis direction 1-L of Figure 1).  Additionally due to the magnets being arranged at the bottom of the lens group and proximate the bottom of the (again in the y-axis direction, position of magnets best seen in Figures 3-4) a person having ordinary skill in the art before the time of filing would reasonably infer from Weng that the magnets are below a center of mass of the lens group, see MPEP 2144.01.

With regard to claim 4: Weng discloses the inclusion of a suspension arrangement that suspends the lens barrel arrangement form the base structure and that allows potion of the lens group enabled by the VCM actuators.  The suspension arrangement of Weng comprises a plurality of springs 1-840 which are attached to the lens barrel arrangement and a plurality of suspension wires 1-850 that are attached to the springs and the base structure.  This arrangement is best seen in Figure 2 and is discussed in ¶0265 and ¶0270.

With regard to claim 5: The springs of Weng are disclosed in Figure 2 and ¶0270 as being a plurality of sheet springs (elongated metal elastic elements per ¶0270, shown as being sheet like in Figure 2) attached to corner portions of the lens barrel arrangement and the respective suspension wires are attached to respective sheet springs.  As drawn in Weng the plurality of sheet springs define a plane that is parallel to the optical axis (the sheet springs form a plane parallel to the Z axis) and the respective suspension wires define representative axes that are orthogonal to the plane and orthogonal to the optical axis (the suspension wires are shown as extending in the Y axis as can be best seen in Figures 3-4).

With regard to claim 6: Weng discloses that the VCM actuators are configured to move the lens group in multiple direction along a plane, namely the X-Z plane of Figure 3 due to the movement of the lens group along the Z-axis to focus and the X axis for optical image stabilization.  
Weng however does not draw the image sensor position in any of Figures 1-10 and thus the First group of embodiments cannot be considered to disclose that the plane the VCM actuators move the lens group on is orthogonal to an image plane of the image sensor.  
The Fifth group of embodiments of Weng, which is the group in which the light reflecting unit 5-10 is described, does indicate the presence of an image sensor in a camera making use of the light reflecting unit.  As shown in Figure 48 the image sensor 5-S is placed on a plane which is orthogonal to the optical axis of the lens, without any intervening optical element (i.e. there is no second reflecting unit).
It would have been obvious to a person having ordinary skill in the art before the time of filing to have configured the camera of Weng to have the image sensor orthogonal to the optical axis of the lens barrel (, in the X-Y plane) in order to allow the image sensor to be placed immediately after the lens barrel without any intervening optical elements of path folding units (which if present would reduce the amount of light reaching the sensor due to the impossibility of forming ideal perfectly transmissive or reflective surfaces).  Such an obvious configuration would have the VCM actuators moving the lens barrel in multiple directions in a plane (the X-Z plane) that is orthogonal to the image sensor image plane (the X-Y plane).


With regard to claim 7: Weng discloses the inclusion of a flex circuit 1-900 (see ¶0279 disclosing the circuit assembly may be a flexible printed circuit), with the camera being configured to convey electrical current to the plurality of coils of the VCMs via the flex circuit (see ¶0281-0282).

With regard to claim 8: In the combination as applied to claim 1 above (using the light reflecting unit 5-10 as the undrawn light reflecting unit mentioned in ¶0263) the actuator in the combination is configured to tilt, in a tilt axis that is orthogonal to the optical axis and parallel to the second direction (tilt axis 5-R, which is shown in Figures 48 and 49 as being orthogonal to the optical axis of the lens unit 5-D2 and the light incidence direction 5-D1), a direction which corresponds to the X-axis in Figures 1-10.

With regard to claim 9: Weng discloses in Figures 1-10 and associated disclosure a device with a camera which comprises a folded optics arrangement that comprises a light folding element (undrawn, a light reflecting element that folds the optical path from direction 1-L to optical axis 1-O as disclosed in ¶0263) to fold a path of light, a lens group comprising one or more lens elements 1-802 that define an optical axis 1-O, and an image sensor to capture light that has passed through at least the light folding element and the lens group (see ¶0263 which discloses the presence of an undrawn CCD image sensor).  Weng discloses a lens barrel arrangement (holder 1-860) fixedly coupled with the lens group (see ¶0271) and one or more voice coil motor actuators 1-880 and 1-890 configured to move the lens group in a first direction parallel to the optical axis (the autofocus direction, in the Z axis direction as drawn) and a second direction orthogonal to the optical axis (an OIS direction, along the X axis as drawn), see ¶0273-0274.  The VCM actuators comprise a plurality of magnets fixedly coupled with the lens barrel (magnets 1-881 and 1-191, see ¶0273-0274) and a plurality of coils (coils 1-882 and 1-892, see ¶0273-0274) which are fixedly coupled to a base structure of the camera, the base structure being stationary relative to the lens unit (the base structure in Weng is “fixed part” 1-811, which includes bottom 1-920 which holds circuit assembly 1-900 and the coils as can be best seen in Figures 3-4).  Weng further discloses in Figures 2-10 that the respective coils of the plurality of coils are positioned, in a third direction that is orthogonal to the first direction and the second direction (the Y-axis as drawn in Figures 1-10), between respective magnets of the plurality of magnets and the base structure.  This can be best seen in Figures 2, 3, and 4 where each coil 1-882, 1-892 is positioned between the bottom 1-920 of the base structure and the magnet 1-881, 1-891 which corresponds to the coil.  When viewed from the side along the x-axis as in Figure 4 this arrangement has the coils between the magnet and base in the y-axis direction.
While the camera of Weng is incorporated in some form of device, Weng does not specify the nature of the device, and thus does not explicitly disclose in the description of the first group of embodiments that the device is a device which incorporates one or more processors or a memory storing program instructions which are executable by the one or more processors to control operations of the camera. 
Weng however notes that electronic devices such as smartphones include camera functionality, the devices being designed to allow a user to continently capture images and videos using a camera with autofocus and OIS functions, see ¶0003-0004.
It would have been obvious to a person having ordinary skill in the art before the time of filing to have placed the camera of Figures 1-10 of Weng into a smartphone and to have programmed the smartphone to control the function of the camera using the integrated processors which are present in smartphone devices in order to allow the camera to be used by a person to conveniently capture images.

With regard to claim 10: Using the Y axis direction of Weng as the height direction, the light to be imaged in Weng is disclosed as being introduced via the top of the camera (the light travels in the negative y-axis direction 1-L of Figure 1).  Additionally due to the magnets being arranged at the bottom of the lens group and proximate the bottom of the (again in the y-axis direction, position of magnets best seen in Figures 3-4) a person having ordinary skill in the art before the time of filing would reasonably infer from Weng that the magnets are below a center of mass of the lens group, see MPEP 2144.01.

With regard to claim 11: While the “First group of embodiments” of Weng, shown in Figures 1-10, discloses the presence of a light reflecting element, the details of that light reflecting element are not drawn in those figures and thus Weng does not disclose in the “First group of embodiments” the inclusion of an actuator which moves the light folding element relative to the image sensor.  Figures 47-55 (the “Fifth group of Embodiments”) do show the details of a light reflecting unit 5-10 and discloses the inclusion of an actuator which moves that light reflecting unit relative to the image sensor, specifically driving assembly 5-400 which causes the light reflecting unit to rotate about axis 5-R, an axis which is perpendicular to both direction 5-D1 (the light incidence direction) and 5-D2 which corresponds to the optical axis of a lens module 5-40, see ¶0401-0402 and ¶0412.  While Figures 1-10 and 47-55 are described as being in a different “group of embodiments”, Weng explicitly discloses in ¶0922 that the features of the different groups of embodiments can be combined and used together, so long as the disclosures of the combination do not violate or conflict with each other.  
Since the disclosures of the camera of the First group of embodiments (Figures 1-10) and element 5-10 as described in Figures 47-55 do not conflict, a person having ordinary skill in the art before the time of filing would reasonably conclude that the combination of the two (using the light reflecting unit 5-10 as the undrawn light reflecting unit mentioned in ¶0263) is intended by Weng, and would have been motivated to make the combination in order to add an additional degree of freedom to the optical system and enable more effective image stabilization.

With regard to claim 12: Weng discloses that the plurality of magnets comprises a first set of magnet positioned, in the second direction orthogonal to the optical axis, between the lens group and a first side of the camera and a second set of magnets positioned, in the second direction, between the lens group and a second side of the camera that is opposite to the first side, relative to the lens group.  The magnets are divided into two groups, one on either side of the lens group in the X axis, due to three magnets being accommodated in the lens barrel on either side of the space which is occupied in the lens group.  The arrangement of the magnets can be best seen in Figures 2-3 and the spaces in which the magnets are accommodated are shown in Figure 8.  Weng further discloses that the coils are similarly separated into two groups of coils, one on each side of the lens group in the second direction, again see Figures 2-3.

With regard to claim 13: Weng discloses that each of the first and second sets of magnets comprise a first autofocus (AF) magnet 1-881, a second AF magnet (also labeled 1-881 as shown in Figures 2-3, note ¶0273 discloses that the AF actuator uses four magnets, two per set), and a respective OIS magnet 1-891 positioned between the first AF magnet and the second AF magnet in the optical axis direction, again see Figures 2-3 which show, on each side of the camera, magnet 1-891 positioned between the two magnets 1-881.

With regard to claim 14: The respective first AF magnet and first AF coil of Weng are capable of electromagnetically interacting with one another to produce Lorentz forces that move the lens group so as to provide AF motion of an image on the image sensor. The respective second AF magnet and respective second AF coil are likewise capable of interacting to generate Lorentz forces to cause AF motion.  The respective OIS magnet and the respective OIS coil are likewise capable of electromagnetically interacting to produce Lorentz forces that move the lens group so as to provide OIS motion of the image on the image sensor.  The description of the general operation of the AF actuator is in ¶0273 and the OIS actuator in ¶0274, with ¶0286-0290 going into greater detail regarding how the current flow through the coils interacts with the magnetic fields of the respective magnets to generate electromagnetic forces which move the lens. 

With regard to claim 15: Weng discloses that control is performed using an AF magnet-coil portion which comprises both the respective first AF magnet and the respective second AF magnet of each of the first and second sets of magnets and the respective first coil and respective second coil of each of the first set of coils and the second set of coils (in Weng, the four AF magnet-coil pairs are collectively referred to as the “first driving assembly 1-880”, see ¶0273) to produce the Lorentz forces that provide AF motion as described in ¶0273 and ¶0286-0289. 
Weng does not disclose that the control is performed by the one or more processors of the device being configured to execute the control, but a person having ordinary skill in the art before the time of filing would have found it obvious to have the processor(s) of the device control the operation of the focusing actuator as the processor(s) of the device are controlling the photographic functionality of the smartphone and would be capable of analyzing the image output by the image sensor to determine when the focus actuator should be moved (and stopped from moving) to generate an in-focus image. 

With regard to claim 17: Weng discloses that control is performed using an OIS magnet-coil portion which comprises both the respective OIS magnet of each of the first and second sets of magnets and the respective OIS coil of each of the first set of coils and the second set of coils (in Weng, the two OIS magnet-coil pairs are collectively referred to as the “second driving assembly 1-890”, see ¶0274) to produce the Lorentz forces that provide AF motion as described in ¶0274 and ¶0286-0290. 
Weng does not disclose that the control is performed by the one or more processors of the device being configured to execute the control, but a person having ordinary skill in the art before the time of filing would have found it obvious to have the processor(s) of the device control the operation of the OIS actuator as the processor(s) of the device are controlling the photographic functionality of the smartphone and would be capable of analyzing the image output by the image sensor as well as any signals from motion sensors regarding shake or vibration of the device to determine when the OIS actuator should be moved (and stopped from moving) to counteract movement of the device which would degrade the image captured by the image sensor. 

With regard to claim 18: Weng does not explicitly disclose that the respective first AF magnet and second AF magnet have a respective longest dimension in the second direction orthogonal to the optical axis, that the respective OIS magnet has a respective longest dimension in the first direction parallel to the optical axis; that the respective first AF coil and the respective second AF coil each have a respective longest dimension in the second direction; or that the respective OIS magnet has a respective longest dimension in the first direction.  Weng does draw the OIS coils and magnets with a longer dimension in the first direction, but the drawings cannot be relied upon to disclose the relative dimensions (see MPEP 2125 II). 
Weng however teaches in ¶0288 that the main current regions of the coils should correspond to as much of the magnetic poles as possible to generate as strong of an electromagnetic force as possible.  Because the main current regions span the width of the coils in the X direction (perpendicular to the optical axis) for the AF coils and the width of the coils in the Y direction (parallel to the optical axis) for the OIS coils (see Figure 5 which shows the main current regions as hatched areas of the coils, with ¶0286-0287 describing why the regions are considered to be the main current regions) a person having ordinary skill in the art before the time of filing would have found it obvious to configure the AF coils and magnets to each have a maximum width perpendicular to the optical axis direction and the OIS coils and magnets to have a maximum width parallel to the optical axis direction in order to maximize the area of the “main current region” of the coils which is facing a pole of the magnet and thus maximize the amount of electromagnetic force generated by the actuator. 

With regard to claim 19: Weng discloses in Figures 1-10 and associated disclosure a folded optics arrangement that comprises a lens group 1-802 including one or more elements; a light folding element to redirect light to the lens group (undrawn, a light reflecting element that folds the optical path from direction 1-L to optical axis 1-O as disclosed in ¶0263) arranged such that light is to pass through the light folding element and the lens group before reaching an image sensor (see ¶0263 disclosing the light path through the light folding element, through the lens group, and to an undrawn CCD image sensor).  Weng further discloses a lens barrel arrangement (holder 1-860) fixedly coupled with the lens group (see ¶0271) and an actuator arrangement comprising: one or more voice coil motor actuators which comprise a plurality of magnets fixedly coupled with the lens barrel (magnets 1-881 and 1-191, see ¶0273-0274) and a plurality of coils (coils 1-882 and 1-892, see ¶0273-0274) which are coupled to a base structure of the camera, the base structure being stationary relative to the lens unit (the base structure in Weng is “fixed part” 1-811, which includes bottom 1-920 which holds circuit assembly 1-900 and the coils as can be best seen in Figures 3-4).  The VCM actuators of Weng are disclosed as being configured to move the lens group in a first direction that is parallel to the optical axis (in an Autofocus operation the lens group is moved along the Z-axis, which corresponds to the optical axis) and move the lens group in a second direction that is orthogonal to the optical axis (in an optical image stabilization operation the lens is driven to move along the X-axis), with the description of the movements being described in ¶0273-0274.
While the “First group of embodiments” of Weng, shown in Figures 1-10, discloses the presence of a light reflecting element, the details of that light reflecting element are not drawn in those figures and thus Weng does not disclose in the “First group of embodiments” the inclusion of an actuator which moves the light folding element relative to the image sensor.  Figures 47-55 (the “Fifth group of Embodiments”) do show the details of a light reflecting unit 5-10 and discloses the inclusion of an actuator which moves that light reflecting unit relative to the image sensor, specifically driving assembly 5-400 which causes the light reflecting unit to rotate about axis 5-R, an axis which is perpendicular to both direction 5-D1 (the light incidence direction) and 5-D2 which corresponds to the optical axis of a lens module 5-40, see ¶0401-0402 and ¶0412.  While Figures 1-10 and 47-55 are described as being in a different “group of embodiments”, Weng explicitly discloses in ¶0922 that the features of the different groups of embodiments can be combined and used together, so long as the disclosures of the combination do not violate or conflict with each other.  
Since the disclosures of the camera of the First group of embodiments (Figures 1-10) and element 5-10 as described in Figures 47-55 do not conflict, a person having ordinary skill in the art before the time of filing would reasonably conclude that the combination of the two (using the light reflecting unit 5-10 as the undrawn light reflecting unit mentioned in ¶0263) is intended by Weng, and would have been motivated to make the combination in order to add an additional degree of freedom to the optical system and enable more effective image stabilization. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Weng in view of Goldenberg et al (US Patent 9,927,600 B2) and Xie (WO 2020/082425 A1, English machine translation attached).
With regard to claim 16: Weng does not teach controlling the VCM actuators to produce, using the AF magnet-coil portion, Lorentz forces which tilt the lens group about an axis parallel to the third direction that is orthogonal to the first direction and the second direction, so as to compensate for forces that would cause the lens group to stray from a predetermined optical alignment, wherein to control the VCM actuators to produce the compensating forces the processor(s) are configured to control electrical current supplied to the respective first AF coil and the respective second AF coil of the first set of coils independently of the electrical current supplied to the respective first AF coil and the respective second AF coil of the second set of coils, such that the forces produced by the AF portion of the first set of coils and magnets are in an opposite direction from the forces produced by the AF portion of the second set of coils and the second set of magnets.
Goldenberg teaches that unwanted deviation of a lens holder from a desired axis can be compensated for by selectively controlling the application of torques to the lens holder.  This is taught in column 12 line 49 through column 13 line 12, note that the “X-axis tilt” which Goldenberg is actively compensating for refers to a rotational movement of the lens holder around an axis which is perpendicular to the movement plane of the lens and parallel to the wire-shaped supporting members 216 suspending the lens holder as shown in Figure 2A.  The X-axis tilt in Goldenberg is caused by the structure of the camera of Goldenberg, see column 12 lines 1-47, a structure which is very similar to the structure of the camera of Figures 1-10 of Weng.  As such a person having ordinary skill in the art before the time of filing would consider it obvious to incorporate active correction of X-axis tilt into the control scheme of the camera of Weng as it appears likely that the camera of Weng would suffer from the same issue of X-axis tilt as Goldenberg describes and would benefit from active tilt cancelation to prevent image distortion caused by X-axis tilt.  Note that the X-axis of Goldenberg corresponds to the Y-axis of Weng Figures 1-10 and thus in the combination the correction would be made to rotational movement around the Y-axis.
While the suspension structure of Goldenberg is highly similar to that of Weng, the arrangement of drive elements is not and thus the combination of Goldenberg does not teach the exact current application pattern needed to control Y-axis tilt in the combination.  Xie however teaches a camera system with an autofocus actuator layout similar to that of Weng, with a pair of autofocus actuation sets (combinations of 205 and 206) astride the lens holder as can be seen in Figure 6.  Xie teaches that (identically to Weng) force in the focusing direction can be generated by applying current to both actuator sets, but also teaches that rotational force can be applied by supplying opposite currents to the two sets of actuators, see ¶0058.
It would have been obvious to a person having ordinary skill in the art before the time of filing to have controlled the AF actuator of Weng to compensate for forces which would cause the lens group to stray from the predetermined optical alignment (forces which would cause rotation about the Y-axis) by applying active correction forces which act to tilt the lens holder about the Y-axis to cancel-out the straying forces.  Said person would do so because Goldenberg indicates that such straying forces are an issue in configurations similar to that of Weng and may be compensated for in such a manner to prevent image distortion.  Said person would have found it obvious to generate those compensation forces by independently supplying current to one set of autofocus coils and opposite current to the other set of autofocus coils as Xie indicates that such a current supply pattern will introduce a rotational force onto the holder when using a pair of autofocus coil-magnet sets astride a movable lens holder.  Said person having ordinary skill in the art before the time of filing would have found it obvious to have the processor(s) of the device control the operation of the focusing actuators as the processor(s) of the device are controlling the photographic functionality of the smartphone and would be capable of analyzing the image output by the image sensor for signs of optical distortion and/or any signals from motion sensors regarding shake or vibration of the device to determine when Y-axis tilt may be occurring and the magnitude of cancellation force required.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Weng in view of Chen et al (CN 111308642 A, English machine translation attached).
With regard to claim 20: Weng discloses using a lens barrel in which the lens group is contained that is fixed to a lens carrier via a threaded connection (see ¶0271), but does not disclose that the lens barrel arrangement comprises either a lens carrier with a molded metal element that forms a floor of the lens carrier and is positioned proximate a bottom surface of the lens barrel or a lens-barrel-carrier hybrid formed as a single injection molded plastic component, within which the lens group is at least partially contained.
Chen teaches forming a lens barrel and VCM component carrying structure for that lens barrel as a single integrated component.  Chen indicates that by forming the two components as a single component using injection molding allows for quick production, high production efficiency, and low cost, see ¶0031.
It would have been obvious to a person having ordinary skill in the art before the time of filing to have configured the lens barrel and lens carrier of Weng as a single integral component formed by injection molding in order to improve production speeds and reduce part costs. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leon W Rhodes Jr whose telephone number is (571)270-5774. The examiner can normally be reached M-F 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON W RHODES, JR/Examiner, Art Unit 2852